Citation Nr: 1744407	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbosacral spine disorder.

5. Entitlement to service connection for a neurological condition of the lower extremities.

6. Entitlement to an increased evaluation for a lumbosacral spine disorder, in excess of 20 percent prior to March 19, 2015, and in excess of 10 percent thereafter.

7. Entitlement to an increased evaluation for depressive disorder in excess of 50 percent.

8. Entitlement to a compensable evaluation for traumatic dislocation of the right shoulder with impingement syndrome and degenerative joint disease prior to August 5, 2013, and in excess of 10 percent thereafter.

9. Entitlement to a compensable evaluation for a left ankle sprain with degenerative joint disease.

10. Entitlement to a compensable evaluation for fracture deformity of the distal fourth metacarpal on the right hand with degenerative joint disease.

11. Entitlement to a compensable evaluation for fracture third toe, left foot, with hallux valgus.

12. Entitlement to a compensable evaluation for multiple traumatic fractures of the right foot with mild hallux valgus, hammer toe, and degenerative joint disease of the metatarsalphalangeal joint.

13. Entitlement to a compensable evaluation for nasal fracture with septal deviation.

14. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

 The Veteran's original compensation claim for depressive neurosis was denied in an April 2004 rating decision.  Service connection for depressive disorder was later granted in a July 2012 rating decision.  In May 2010 the Veteran filed a compensation claim for PTSD, which the Board will treat as a new claim.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009), the Board has characterized the issue as above.

The issues of entitlement to service connection for a left knee disorder and neurological condition of the lower extremities, entitlement to increased evaluations for lumbosacral spine, right shoulder, left ankle, and bilateral feet disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's service-connection claim for a left knee disorder in a June 2003 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the June 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service-connection claim for a left knee disorder.

3. No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.

4. A bilateral hip disorder was not manifest in service and is unrelated to service, and arthritis was not manifest to a compensable degree within one year of service.

5. The Veteran's bilateral hip disorder is not shown to be caused or aggravated by a service-connected disease or injury.

6. For the entire period on appeal, the Veteran's depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity with symptoms such as depressed mood, flattened affect, impaired judgment, disturbances of motivation and mood, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

7. There is no evidence of ankylosis or amputation of the Veteran's service connected right ring finger.

8. The Veteran's deviated nasal septum has resulted in less than 50 percent obstruction of both sides of the nasal passage and less than complete obstruction of one side of the nasal passage.


CONCLUSIONS OF LAW

1. The June 2003 rating decision denying service connection for left knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4. A bilateral hip disorder was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. A bilateral hip disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

6. The criteria for an evaluation in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

7. The criteria for a compensable evaluation for fracture deformity of the distal fourth metacarpal on the right hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2016). 

8. The criteria for a compensable rating for nasal fracture with septal deviation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 2003 rating decision, the RO denied service connection for a left knee disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 2003 rating decision, the RO considered the claim, service medical records, and an April 2003 VA examination among other evidence.  The RO denied the claim on the basis that service treatment records did not show any relevant injury, treatment or diagnosis and the medical evidence did not support a link between the Veteran's left knee disorder and his military service.  In essence, at the time of the June 2003 denial, there was no evidence of a relevant in-service occurrence or a nexus between the Veteran's current left knee disorder and his military service.

Since the June 2003 rating decision, service treatment records associated with the file document a 1999 twisting injury to the left knee while weight lifting.  This evidence is new and material.  Boggs v. Peake, 520 F.3d 1330 (2008).

III. Service Connection Acquired Psychiatric Disorder

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

Analysis

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD.  The Veteran's MOS was administrative clerk and small computer systems specialist.  On one occasion in February 2011, the Veteran reported to a private clinician that he was one of the first troops to land during the Gulf War.  However, he has not reported any engagement with the enemy or event associated with this landing.  There is no indication in the record, and the Veteran has not directly asserted, that he was in combat.

The Veteran submitted a February 2011 private psychological evaluation diagnosing him with generalized anxiety disorder and PTSD.  The examiner did not provide an opinion with respect to the etiology of the Veteran's anxiety disorder or relate the Veteran's PTSD to any in-service stressors.

At a September 2011 VA examination, the examiner diagnosed the Veteran with depressive disorder and personality disorder.  The examiner determined that the Veteran did not meet the criteria for PTSD.  The Veteran reported stressors of (1) being stressed out during his deployment to the Persian Gulf, while stationed on a ship, (2) during a Navy test off the coast of Iran, he learned that Iran had missiles "locked on" his ship, (3) the Veteran fired a weapon during a training event and injured three other marines, resulting in other members of his battalion threatening him, and (4) he learned about the death of another Marine while reading the morning report.  The examiner concluded that these reported stressors did not meet the criteria for PTSD. The Veteran "could not identify any event that involved direct or threatened harm or injury."  Addressing the 2011 private diagnosis of PTSD, the examiner opined that the "[c]urrent assessment indicates that he overendorsed MMPI symptoms to the point where the test was invalid and his response to the test was noncredible.  It appears less likely than not that he has ever met full criteria for PTSD.  His depressed mood is more parsimoniously explained by history of physical pain.  Overall it appears less likely than not that his self-reported depression or anxiety is directly related to his military experiences."

At subsequent September 2012, January 2014, and March 2015 VA examinations, the Veteran was diagnosed with depressive disorder, but not PTSD.

The record contains a February 2015 Formal finding of a lack of information required to corroborate stressors associated with the PTSD claim by the JSRRC.  The memorandum indicates that all appropriate procedures were followed in an attempt to verify the Veteran's reported stressors, which the Veteran documented at his September 2011 VA examination.  The memorandum reiterates that service treatment records contain no relevant treatment, diagnosis, complaints, or other notation.  In addition, it notes that the Veteran served aboard the USS Saginaw in the North Arabian Sea and Persian Gulf and in briefly in Saudi Arabia.  There were no buddy statements submitted in support of the Veteran's contentions.

The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"). 

The Board notes that the Veteran had active service during a period of war.  The Veteran's DD Form 214 reflects that his military occupational specialty was as an administrative clerk and a small computer systems specialist.  The Veteran does not allege, and the evidence does not demonstrate that the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable. 

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is a diagnosis of PTSD in the February 2011 private psychological evaluation, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Rather, the February 2011 evaluation diagnosing the Veteran with PTSD does not directly discuss the Veteran's military experience.  

With regard to the recent amendment codified at 38 C.F.R. § 3.304 (f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  The Board acknowledges his statement that Iran had missiles radar trained at his ship; however, this has not been independently verified.  Moreover, the Veteran described the event as a test and his Marine occupation was not consistent with first- hand knowledge of any test or radar contact.  Further, there was no actual attack that rose to the level of actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Board reiterates that the Veteran's February 2011 diagnosis was based on his report of symptoms and did not relate to any confirmed in-service stressor.  The private psychologist does not discuss the Veteran's military service, so it is unclear on what in-service event this diagnosis was based.  The record does not contain any verified in-service stressors.  In this regard, the Board finds that the diagnosis was likely solely based on the Veteran's reported stressors, which have not been corroborated.  As such, this opinion lacks probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304 (f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death due to hostile military activity and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

With respect to the anxiety disorder diagnosed at in the February 2011 private psychiatric evaluation, the examiner does not provide an opinion regarding its etiology.  As noted in the Introduction, the Veteran has been granted service-connected for depressive disorder, the sole psychiatric disability diagnosed at VA examinations.  The VA examiner's did not diagnose the Veteran with PTSD.  The sole disability diagnosed at VA examinations is already service-connected.  Their diagnoses were based on a review of the Veteran's medical record, DSM criteria, and other professional guidelines. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994). 

In this case, Veteran has not provided any additional statements or evidence in support of his claimed stressors, which he has only reported at the September 2011 VA examination.  As previously noted, these stressors have not been verified with respect to a diagnosis for PTSD. To the extent that the Veteran has alleged these unverified in-service incidents have led to another diagnosed psychiatric disorder, the Veteran is already service-connected for depressive disorder.  The Veteran was diagnosed with anxiety disorder at the February 2011 private psychological evaluation, however, subsequent medical evidence suggests that the symptoms associated with the diagnosed anxiety disorder are encompassed by the service-connected depressive disorder.   

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disability other than service-connected depressive disorder, and the benefit-of-the-doubt doctrine is not for application. 

IV. Service Connection Bilateral Hip

In the Veteran's May 2011 compensation claim he asserted that his bilateral hip disorder was secondary to his service-connected back disability.  The Veteran has not specifically asserted that his bilateral hip disorder is directly related to military service.  Regardless, the Board will address both direct and secondary theories of service connection.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Prior to a double hip replacement, the Veteran was diagnosed with bilateral degenerative arthritis, a disease identified as "chronic" under 38 C.F.R. § 3.309 (a).  For disease identified under § 3.309 (a), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, disabilities under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

The Veteran is competent to report any relevant in-service symptoms, treatment, or other incidents and whether he has experienced a continuity of symptoms.  The Veteran has not asserted that his bilateral hip disorder began in service.

Service treatment records do not document any relevant complaints, treatment, injury, or diagnoses.  In periodic examinations during the Veteran's service, lower extremities were noted as normal upon physical examination and the Veteran specifically denied any relevant condition upon a report of medical history, most recently in January 1999.

The Veteran has not submitted any medical opinion or other evidence showing a link between his military service and bilateral hip disorders.  To the degree that he has asserted a direct link, the Board has considered the relevant lay statements of record. Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

The preponderance of the evidence, in this case service treatment records which do not document any bilateral hip disorder in service and treatment records which do not document the manifestation of a bilateral hip disorder in the immediate aftermath of service, shows that the Veteran's bilateral hip disorder is not directly related to military service.  

The Veteran has not provided a specific statement as to the relationship between military service and his bilateral hips, and the medical evidence of record is clear that a bilateral hip disorder did not manifest in service or in the immediate aftermath.

In sum, there is no credible and probative evidence linking the Veteran's bilateral hip disabilities to service.  The contemporaneous records establish that there were no documented manifestations of a bilateral hip disorder in service, both hips were physically normal upon periodic in-service examination and the Veteran specifically denied any relevant symptoms or manifestations throughout service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, bilateral hip arthritis was not "noted" during service within the meaning of section 3.303(b).  The Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.

In essence, the evidence establishes that both hips were normal throughout service and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the bare lay assertions of the Veteran.  The more probative evidence establishes that he did not have a chronic bilateral hip disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a bilateral hip disorder is unrelated to service. The Board finds that the preponderance of the evidence is against the claim and the claim must be denied on a direct basis.

The Veteran's primary assertion is that his bilateral hip disorder is secondary to his service-connected lumbosacral spine disorder.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The Veteran has provided only the base assertion in his May 2011 compensation claim that his bilateral hip disorder is secondary to his service-connected back disability.  Private treatment records submitted by the Veteran do not contain a medical opinion, or otherwise relate the Veteran's bilateral hip disorder to his service-connected back disability.  Rather, they point to an injury while working at a furniture lifting company.  

A June 2011 VA examiner opined that it was less likely than not that the Veteran's bilateral hip disorders were due to or caused by the Veteran's service-connected back disability.  The examiner explained that the Veteran has had "[two] significant interceding and intervening injuries [in] 2003 and 2004 to include workman's compensation that likely caused his bilateral hip condition."  

In an October 2011 addendum medical opinion, another VA examiner opined that the Veteran's lumbar spine condition did not cause or contribute to the bilateral hip joint osteoarthritis.  The examiner made clear that lumbar spine conditions do not cause, contribute, or otherwise aggravate the hip joint or any hip disorder.  The examiner noted that radicular symptoms from the back injury would "involve the muscles around the hip and not the hip joint itself" and "would not change...the weightbearing angle for weightbearing surface."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the June 2009 and October 2011 VA examiners' opinions that the Veteran's bilateral hip disorders are less likely than not related to his service-connected back disorder as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed bilateral hip disorders to his service-connected lumbar spine disability. The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his bilateral hip disorders and lumbar spine have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current bilateral hip disorders were not caused by or aggravated by his service-connected lumbar spine disability. The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board notes that the Veteran is service connected for other disabilities. However, there is no proof or allegation that a bilateral hip disorder is caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hip disorder is directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.

V. Increased Rating Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As explained below, the Board has determined that staged ratings are not warranted for any disability on appeal.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran was awarded service connection for depressive disorder with a 50 percent evaluation, effective May 10, 2011.  The Veteran has challenged this initial evaluation.  The Veteran's depressive disorder is evaluated under Diagnostic Code 9434.  38 C.F.R. § 4.130.

Diagnostic Code 9434 pertains specifically to the primary diagnosed disability in the Veteran's case (depressive disorder).  In any event, with the exception of eating disorders, all mental disorders including depressive disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

The Board notes that the DSM-IV has been supplanted by and updated DSM-5, and VA's regulations have been updated to reflect the changes in the manual.  However, the DSM-5 and associated provisions are only applicable to claims pending at the AOJ after August 4, 2014, and not to any matter which had been certified to the Board prior to that date, even if subsequently remanded to the AOJ.  80 Fed. Reg. 14308 (March 19, 2105).

 Factual Background

The February 2011 private psychological evaluation reported coherent speech, neat appearance, appropriate affect, and orientation to all spheres.  The Veteran reported feelings of depression, impaired sleep, decreased enjoyment in activities, extreme levels of irritability and anger, excessive anxiety, social withdrawal, and three panic attacks in the past year.  In addition, he reported mood swings, racing thoughts, paranoia, and some mild obsessive-compulsive behavior.  He denied suicidal ideation, but reported suicidal thoughts five months prior.  A GAF score of 35 was reported, suggesting serious impairment of communications or judgment or inability to function in almost all areas.

At a September 2011 VA psychiatric examination, the Veteran was alert, oriented, appropriately groomed and dressed, with normal speech.  He was logical and coherent, affect was somewhat labile, and mood was poor.  He reported daily depression, sleep impairment, low energy, feelings of hopelessness, and anger issues with a short temper.  He had generalized anxiety related to self-worth, obsessive behavior such as checking the locks at night and having clean hands, but denied a history of compulsive behavior.  Concentration was sporadic, memory was poor, and he experienced panic attacks.  He reported occasional suicidal ideation, but denied plan or intent.  He reported on suicide attempt by trying to drown himself.  He denied homicidal ideation, hallucinations, and delusions.  He did not "trust anyone."  The examiner concluded that the Veteran's "social functioning appears to be at most mildly impaired.  His work history is poor and his occupational functioning has been severely impaired in large part because of his physical health problems."  A GAF score of 50 was documented, suggesting serious symptoms in social and occupational functioning.

At a September 2012 VA examination, the Veteran reported being married for four years with an "alright" relationship.  He reported a fine relationship with children from another relationship.  He has 3 to 4 close friends.  Reported symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, feelings of hopelessness, and feeling of guilt and worthlessness.  The Veteran was alert and oriented, logical, coherent, and cooperative.  Affect was irritable and negativistic and speech was normal.  He had problems controlling his temper and trusting others.  There were no signs of thought disorder, hallucinations or delusions.  Abstract reasoning was normal.  Appearance was normal.  The examiner concluded that the Veteran's depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was documented, a gain suggesting moderate symptoms and impairment in functioning.

At a January 2014 VA examination, the examiner documented mild functional impairment with respect to reliability, self-care, and ability to interact with supervisors and coworkers; moderate impairment for productivity and mood, intermittently severe; mild to moderate impairment of concentration; and no impairment of ability to follow directions, short-term memory, judgement, and abstract thinking.  Reported symptoms were depressed mood, mild memory loss, and feelings of hopelessness.  The Veteran was appropriately dressed, alert, oriented, affect was stable, thought and speech was normal.  He denied suicidal ideation, had low energy, he denied recurrent panic attacks, reported anger problems but no physical aggression, and reported sleep impairment.  The examiner concluded that the Veteran's depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 65 was recorded, suggesting some mild symptoms and no more than slight impairment of function.

At a March 2015 VA examination, the examiner opined that the Veteran's depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  The Veteran reported okay relationships with his wife and children.  He had 2 or 3 close friends.  He reported chronic sleep impairment.  Reported symptoms were depressed mood.  The Veteran was alert, oriented, appropriately dressed, cooperative, sociable, had limited insight, normal speech and thought, low energy, appropriate affect, had low self-esteem, denied panic attacks, reported adequate memory, and denied suicidal or homicidal ideation.  The examiner reported that the Veteran's depressive symptoms appeared to be mild at best.  

Analysis 

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the lay statements regarding the Veteran's symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

The Board has considered the VA treatment records, including all VA examination reports, lay statements by the Veteran, and private medical evidence of record regarding the impact of his depressive disorder on his occupational and social impairment. 

There is no evidence that the examiners were not competent or credible, and as the opinions were based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinions are entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

Based on the lay and medical evidence, the preponderance of the evidence is against a finding that a rating in excess of 50 percent for depressive disorder is warranted. The examiners reported that the Veteran's depressive disorder resulted in some occupational and social impairment, but clearly did not indicate that the Veteran had deficiencies in most areas.  The GAF score assigned in February 2011 was not consistent with the examiner's narrative, and the scores assigned in later examinations were internally consistent and represent a mild to moderate level of occupational and social impairment.  The Veteran's thought process was normal, he has some close friends and maintains relationships with family members, does not generally have any suicidal ideation, infrequently reported ideations were without plan, action, or need for intervention, and there are not constant panic attacks, abnormal speech, spatial disorientation, appearance and hygiene issues, or any other symptoms consistent with the occupational and social impairment contemplated by a 70 percent evaluation.  The Veteran did report difficulty with his temper, but he denied that it ever resulted in physical altercation.  Although the Veteran has impairment associated with his depressive disorder, the medical evidence generally suggests that this impairment is mild to moderate, and not consistent with impairment contemplated by a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (General Rating Formula for Mental Disorders).  Therefore, the Board finds that the record reflects that the Veteran's symptomatology overall correlates with a 50 percent rating, and an evaluation in excess of 50 percent is not warranted.

VI. Increased Rating 4th Finger Right Hand

The Veteran's disability of the right hand ring finger has been rated under Diagnostic Codes 5003-5230.  An increased evaluation under Diagnostic Code 5003 is not applicable here as a compensable evaluation requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a.

Diagnostic Code 5230 contemplates limitation of motion of the ring or little finger. See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5230, a non-compensable evaluation is warranted for any limitation of motion of the ring finger.  Accordingly, Diagnostic Code 5230 cannot serve as a basis for an increased rating in this case.  In addition, additional testing to determine limitation due to painful motion is not required, as 38 C.F.R. § 4.59 is not applicable.  See Sowers v. McDonald, 27 Vet. App. 472, 482 (2016).

The Board has further considered whether an increased rating is warranted for the Veteran's right ring finger disability based on functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  If, however, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider the applicability of the above provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered all other potentially applicable rating criteria.  Diagnostic Code 5227 is inapplicable as there is no ankylosis shown.  Moreover, the ring finger has not been amputated and there is no evidence that the disability approximates the equivalent of amputation of the ring finger; thus, Diagnostic Code 5156 is also inapplicable.

Accordingly, the Veteran does not meet the criteria for a compensable rating for his right ring finger disability under any applicable rating criteria.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 -27 (1999).  In reaching this determination the Board has reviewed the entirety of the medical and lay evidence of record with respect to this disability.  

VII. Increased Rating Nasal Fracture

The Veteran's nasal fracture with deviated septum is evaluated as noncompensable under Diagnostic Code 6502.  The Veteran filed an increased rating claim in June 2011.  

Under that Diagnostic Code 6502, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent evaluation is the schedular maximum.  38 C.F.R. § 4.97. 

At an August 2012 VA examination, the examiner reported that the Veteran did not have a deviated septum due to trauma.  At a December 2013 VA examination, a traumatic deviated nasal septum was documented.  The Veteran did not have at least 50 percent obstruction of the nasal passage on both side or complete obstruction on one side due to the traumatic nasal septal deviation.  At the most recent March 2015 VA examination, the Veteran did not have at least 50 percent obstruction of the nasal passage or completed obstruction of either side due to traumatic septal deviation.  

The Board has reviewed the entirety of the medical and lay evidence of record.  The evidence does not show that the Veteran has had partial or complete nasal obstruction consistent with a compensable evaluation during any period on appeal.  

In summary, the preponderance of the evidence is against a finding of complete obstruction on one side or 50 percent obstruction bilaterally for this period.  As such, the criteria are not met for the assignment of a compensable evaluation for the service-connected deviated septum during the period covered by this claim and a compensable rating is not warranted for septal deviation.

Finally, with respect to the claims for increased ratings above, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee disorder has been reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbosacral spine disorder is denied.

Entitlement to an increased evaluation for depressive disorder in excess of 50 percent is denied.

Entitlement to a compensable evaluation for fracture deformity of the distal fourth metacarpal on the right hand with degenerative joint disease is denied.

Entitlement to a compensable evaluation for nasal fracture with septal deviation is denied.


REMAND

Service Connection Left Knee 

A June 2011 VA examiner opined that the Veteran's left knee disorder was less likely than not related to a bilateral hip disorder or the Veteran's service-connected lumbar spine disorder.  In doing so, the examiner notes a 1999 in-service injury to the left knee, but does not provide an opinion regarding direct service connection.  The Board finds that such an opinion is necessary.

Service Connection Neurological Condition Lower Extremities

With respect to the Veteran's service connection claim for a neurological condition of the lower extremities, the Board notes that there is conflicting medical evidence of record with respect to whether the Veteran has a lower extremity neurological disorder, and if so, whether such disorder is secondary to his service-connected back disability.  After reviewing the file, the Board finds that clarification as to whether a neurological disorder of the lower extremities exists, and if so, an opinion as to whether it is related to the Veteran's service-connected back disability, is necessary.

Increased Rating Claims

With respect to the Veteran's service-connected lumbosacral spine, right shoulder, left ankle, left foot, and right foot disorders, the last VA examinations were performed in March 2015.  A review of these examinations indicates that they are not entirely complaint with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), as the examiners did not appropriately address the provisions of 38 C.F.R. § 4.59.  The Board notes that the Court has determined that the provisions of § 4.59 apply "to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the [Diagnostic Code] under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  As a result, remand is required so that the Veteran may be afforded new VA examinations that adequately consider § 4.59 pursuant to Correia. 

TDIU

With regard to entitlement to a TDIU, the Board finds that it is intertwined with the remanded increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to a TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any additional private treatment records, or alternatively, authorization to obtain any such records.

2. Obtain any outstanding VA treatment records.

3. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's left knee disorder.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on a review of the record, the examiner is asked to provide opinions as to the following: 

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disorder is causally or etiologically related to the Veteran's active service.

Please address the 1999 in-service incident referenced by the June 2011 VA examiner.

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disorder was caused by the Veteran's service-connected lumbar spine disability, or any other service-connected disability.

c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disorder was aggravated by the Veteran's service-connected lumbar spine disability, or any other service-connected disability.

If the service-connected lumbar spine disability, or any service-connected disability, aggravates hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In doing so, the examiner should reconcile any contrary medical evidence of record.

4. Afford the Veteran appropriate VA examinations to determine the current severity of his (1) lumbosacral spine disorder, (2) right shoulder disorder, (3) left ankle disorder, (4) left foot disorder, and (5) right foot disorder.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the Veteran's lumbosacral spine disorder, the examiner should:

(a) Determine whether the Veteran has a current neurological disorder of the lower extremities that is associated with the Veteran's service-connected back disability.  If so, describe in detail the neurological manifestations of such a condition.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


